Citation Nr: 0103458	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 3, 1998, 
for assignment of an evaluation of 10 percent for a deviated 
nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1999 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


REMAND

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

On June 3, 1998, the veteran asserted a claim of entitlement 
to an increased (compensable) evaluation for a deviated nasal 
septum.  Based on findings of a VA examination in June 1999, 
the RO granted an evaluation of 10 percent for a deviated 
nasal septum and assigned an effective date of June 3, 1998, 
which was the date of claim.  The question arises, under 
38 C.F.R. § 3.400(o)(2), whether it was factually 
ascertainable during the year prior to June 3, 1998, that an 
increase in disability had occurred so as to meet the 
criteria for an evaluation of 10 percent under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  At a personal hearing by 
videoconference before the undersigned in February 2000, the 
veteran testified that, in 1997, he was seen 3 or 4 times for 
his deviated nasal septum at the VA Medical Center, Lakeside 
Chicago, Illinois.  Records of any such treatment are not of 
record and, the Board finds, should be obtained prior to a 
final disposition of the appeal on the effective date issue.  
This case will be remanded to the RO for that purpose, in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

In his substantive appeal, received in November 1999, the 
veteran requested an evaluation in excess of 10 percent for a 
deviated nasal septum.  That statement, the Board finds, 
constituted a notice of disagreement with the evaluation 
assigned by the rating decision of July 1999 and initiated an 
appeal on that issue.  See 38 C.F.R. §§ 20.200, 20.201 
(2000).  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the increased rating issue.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet.App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should take appropriate action, 
including issuance of a statement of 
the case, on the appeal initiated by 
the veteran from the rating decision 
which granted an evaluation of 10 
percent for a deviated nasal septum.  
The veteran and his representative 
should be clearly advised of the need 
to file a timely substantive appeal if 
the veteran wishes to complete appeals 
from that determination.

2. The RO should obtain from the VA 
Medical Center, Lakeside Chicago, 
copies of any records of treatment of 
the veteran for a deviated nasal 
septum from June 3, 1997, to June 3, 
1998.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claim for an 
evaluation in excess of 10 percent for a deviated nasal 
septum may now be granted.  If the decision remains adverse 
to the veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran, to obtain clarifying medical information, 
and to comply with the holding of the Court in Manlincon v. 
West, 12, Vet.App. 238 (1999).  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




